Citation Nr: 0908336	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-39 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a chronic 
neurological disease or other disability or disabilities 
manifested by muscle and joint pain; gastrointestinal (GI) 
symptoms; memory loss; chronic fatigue; weight loss; sleep 
disturbance; and bilateral hand impairment (including loss of 
grip strength), to include as due to claimed in-service 
uranium exposure or secondary to service-connected 
depression.

2. Entitlement to service connection for impotency (erectile 
dysfunction), to include as due to claimed in-service uranium 
exposure or as secondary to service-connected depression (to 
include medications prescribed for depression).

3. Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

4. Entitlement to an initial (compensable) rating for 
bursitis, left knee.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 
1990, from October 1993 to April 1994, and from August 1999 
to May 2003.   

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

In November 2003, the Veteran filed a claim for service 
connection for a disability or disabilities manifested by 
muscle and joint aches, diarrhea and constipation, memory 
loss, chronic fatigue, weight loss, sleep disturbance, and 
loss of muscle strength in his hands.  In a January 2004 
correspondence, the Veteran filed a claim for impotency.  He 
claimed that he had been exposed to uranium while stationed 
from Kosovo and developed medical problems shortly 
thereafter.  He has also contended that his weight loss, 
sleep disturbance, memory loss and impotence are secondary to 
his service-connected depression.  See February 2009 Brief.  
The Board notes separate theories in support of a claim for 
benefits for a particular disability does not equate to 
separate claims for benefits for that disability.  Although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008).  The issues on the title page 
are styled accordingly. 

In a July 2004 decision, the RO denied service connection for 
a gastrointestinal (GI)  condition, memory loss, chronic 
fatigue, weight loss, a sleep disturbance, joint and muscle 
aches, impotency, and a bilateral hand condition.  The 
Veteran timely filed a Notice of Disagreement (NOD) in August 
2004.  The RO provided a Statement of the Case (SOC) in April 
2005.  A Decision Review Officer (DRO) hearing was held in 
May 2005 and the transcript of the hearing is of record.  The 
Veteran's representative testified that a timely Form 9 had 
been filed.  See Hearing Transcript at 1.  The RO provided a 
Supplemental Statement of the Case (SSOC) in July 2006.  A 
careful review of the claims file does not reveal a 
substantive appeal.  However, the RO has led the Veteran to 
believe that these issues are on appeal.  A finding of a 
failure to perfect this appeal under such circumstances 
would, in the undersigned's view, change the nonadversarial 
atmosphere in which VA claims are adjudicated.  See, e.g., 
Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  

In an April 2005 decision, the RO granted service connection 
for migraine headaches, rating this disability 10 percent, 
effective May 13, 2003.  The Veteran timely filed a NOD in 
May 2005.  The RO provided a SOC in September 2005.  In a 
November 2005 correspondence, the Veteran provided a detailed 
account of the severity and frequency of his migraines.  
Apparently, the RO construed this document as a timely 
substantive appeal.  In July 2006, the RO provided a 
Supplemental Statement of the Case (SSOC).  The Veteran did 
not request a hearing with respect to this issue.

In an October 2003 decision, the RO granted service 
connection for bursitis, left knee, rating this disability 
zero percent, effective May 13, 2003.  In an April 2004 
correspondence, the Veteran stated that he wanted to reopen 
his left knee claim because he was still experiencing pain.  
Since this correspondence was filed within the one-year time 
period for filing a NOD, and with consideration of other 
written argument, the Board construes it as a timely NOD.  
See 38 C.F.R. § 20.302(a).  The record reflects that the RO 
has not issued the requisite SOC with respect to this 
remaining issue pursuant to 38 C.F.R. § 20.200.  Accordingly, 
the Board must remand this issue for proper issuance of an 
SOC, and to provide the Veteran an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
The Board further notes that in September 2005, the Veteran 
raised a claim for service connection for "nerve damage, 
neurological, generalized weakness, undetermined etiology."  
The RO issued a VCAA letter that same month but arguably has 
not taken any other action.  However, the Board finds that 
these symptoms are encompassed within the Veteran's current 
service connection claims that have been perfected for 
appellate review; as styled on the title page, issue #1 
includes a neurological disorder manifested by symptoms that 
include generalized weakness.  Therefore, no further 
development on this matter, beyond that which is identified 
in the Remand section is necessary. 

The Board also notes that in an October 2003 correspondence, 
the Veteran appeared to raise an informal claim of service 
connection for a bilateral leg condition.  In a December 2005 
statement, the Veteran raised a claim of reimbursement for 
certain medical expenses.  These issues are not developed for 
appellate consideration and are referred to the RO for 
appropriate action.   

In September 2005, the Veteran filed a claim for an increased 
rating for depression.  A January 2006 VA examiner found that 
the Veteran had some residual depressive symptoms that 
appeared to be no worse since his July 2003 examination.  In 
a January 2006 rating action, the RO continued the 30 percent 
disability rating for depression.  The Veteran did not file a 
NOD with respect to this claim.  However, as noted above, the 
Veteran's representative's February 2009 Brief claims that 
many of his symptoms are secondary to depression.  While the 
claims for service connection that are in appellate status 
include the theory of secondary service connection, the RO 
should also clarify whether the Veteran wishes to file an 
increased rating claim for his depression and if so undertake 
all appropriate action.

The issue of service connection for a disability or 
disabilities manifested by muscle and joint aches, a GI 
disorder, memory loss, chronic fatigue, weight loss, sleep 
disturbance, and a bilateral hand condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence of record discloses that it 
is at least as likely as not that the Veteran's impotency 
(erectile dysfunction) was caused by his service-connected 
depression.

2. The Veteran's service-connected migraine syndrome is 
manifested by prostrating headaches on a weekly basis; the 
evidence does not indicate that the Veteran's disability is 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1. With application of the doctrine of reasonable doubt, 
service connection for erectile dysfunction secondary to 
service-connected depression is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).

2. The criteria for assignment of an initial 30 percent 
rating, but no more than 30 percent, for migraine headaches 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  The Board finds that VA fulfilled its duties to the 
Veteran under the VCAA with respect to the claim for an 
increased rating for migraines.  As discussed in more detail 
below, sufficient evidence is of record to grant the claim 
for service connection for impotency (erectile dysfunction).  
Therefore, no further development is needed with respect to 
this aspect of the Veteran's appeal.  

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the increased rating claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes at the outset that with an appeal of the 
initial disability evaluation assigned for an original claim 
for service connection as in this case, for such a downstream 
issue, VA's General Counsel has held that a VCAA notice is 
not required where notice was afforded for the originating 
issue, here service connection for migraine headaches.  
Specifically, VAOPGCPREC 8-2003 held that, if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.

The June 2003 letter from the RO clearly disclosed VA's duty 
to obtain certain evidence for the Veteran, such as records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
It made clear that although VA could assist the Veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The letter 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  Although not required to do so, the RO also 
specifically asked the Veteran to provide VA with any other 
supporting evidence or information in his possession.  See 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that for 
"applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim).  The Board thus finds that the Veteran was 
effectively informed of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the April 
2005 RO decision that granted service connection for 
migraines.

With respect to the Dingess requirements, a March 2006 letter 
provided notice regarding how a disability rating is 
established and the type of evidence necessary to establish 
an effective date.  However, VA did not provide Dingess 
notice to the Veteran prior to the RO decision that is the 
subject of this appeal.  Where such an error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO cured this timing defect by providing complete 
VCAA notice together with readjudication of the claim, as 
demonstrated by the July 2006 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The Veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The evidence supports the 
assignment of a 30 percent rating for the Veteran's migraine 
syndrome; there is no indication that there is any additional 
evidence relevant to the claim for an even higher initial 
rating for his headaches.  The Veteran received VA 
examinations in July 2003 and February 2004, which were 
thorough in nature and adequate for the purpose of deciding 
the claim for an initial or staged rating in excess of 10 
percent for migraine headaches.  The Board finds that since 
the medical evidence of record is sufficient to address this 
matter; VA has no further duty to provide an examination or 
opinion.  See 38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Service Connection

a. Direct Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
Veteran's claim was not well grounded when the evidence 
"establishe[d] only that the Veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a Veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the Veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the Veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the Veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a Veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).





III. Increased Rating

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. 

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a  
Diagnostic Code 8100 (2008). 



b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for migraines, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The Veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 10 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[Veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

III. Analysis

a. Factual Background

The Veteran submitted to a July 2003 VA examination.  He 
complained of monthly migraine headaches, with no aura, 
lasting 1-2 hours.  He reported normally taking two Aleve, 
and then Midrin if necessary.  Lying down in a dark room with 
a cold pack also helped.  The impression included migraines.

In a November 2003 correspondence, the Veteran reported 3-4 
migraine headaches per week lasting 4-5 hours "with 
medication."

In February 2004, the Veteran submitted to a VA Persian Gulf 
examination.  He complained of 3-4 headaches per week with 
phono/photophobia and nausea.  The duration was shortened 
with Cafergot and naproxen, as well as lying in a dark room 
with a cold pack.  The assessment was probable migraines.

In August 2004, the Veteran submitted a health diary, which 
indicates that he averages several migraine headaches per 
month.

A February 2005 record from the West Valley Medical Center 
emergency room indicates that the Veteran was treated for a 
migraine headache, to include Demerol.

In a May 2005 correspondence, the Veteran stated that his 
migraine medication had recently been changed from Midrin to 
Cafergot.  He reported getting 4-5 migraine headaches per 
week, and stated that he took an average of 20 Aleve and 8-10 
Cafergot on a weekly basis.  The Veteran stated that when he 
got a migraine he had lay down in a dark room and was unable 
to do anything.  He further stated that he forced himself to 
work through the pain at his job.

During a May 2005 hearing, which was held in connection with 
his other claims, the Veteran testified that he had migraine 
headaches "about every other day" and that they lasted 
anywhere from 4 hours to all night, depending on the severity 
of the migraine.  

The Veteran submitted to a June 2005 VA genitourinary 
examination.  The clinician noted that while the Veteran had 
what seemed to be normal erections, they lasted only a few 
seconds.  The diagnosis was impotence.  The clinician opined 
that this condition "is at least as likely as not" 
secondary to his service-connected depression.  In fact, he 
stated that "[i]t is rare for somebody who is significantly 
depressed not to have sexual problems."

A September 2005 VA treatment record indicates that the 
Veteran had had four migraine headaches in the previous 
month.

In a November 2005 correspondence, the Veteran indicated that 
his migraine headaches affected his work, daily activities, 
and home life.  He stated that if he got a migraine and was 
not at work, he had to lay down in a dark room with a cold 
pack.  He further stated that he frequently left work early 
or called in sick because of such headaches.  He included a 
log of his headaches, which indicates he suffered anywhere 
from 1 to 8 per month.

b. Discussion

Impotency (Erectile Dysfunction)

The Board determines that the evidence preponderates against 
the Veteran's claim for service connection for impotency on a 
direct basis.  The Veteran currently has a diagnosis of 
impotency.  The Board comments that "erectile dysfunction" is 
synonymous with "impotence."  See Dorland's Illustrated 
Medical Dictionary 917 (30th ed., 2003) (indicating that 
impotence is also called erectile dysfunction).  The service 
treatment records are negative of any complaints of, 
diagnosis of, or treatment for impotency.  Also 
preponderating against this claim is the fact that the first 
medical diagnosis of impotency first appeared many years 
post-service in 2005.  With respect to such negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  There is no medical evidence or 
competent opinion that supports a nexus between a current 
diagnosis of impotency and service.

However, the Board finds that the evidence weighs in favor of 
the Veteran's secondary service connection claim.  The June 
2005 VA examiner reviewed of all of the relevant medical 
evidence of record and opined that it is at least as likely 
as not that the Veteran's impotency (erectile dysfunction) 
was secondary to his depression.  In fact, the examiner 
stated that "[i]t is rare for somebody who is significantly 
depressed not to have sexual problems."  As this is the only 
competent opinion of record that addresses the question of 
causation, the Board finds that the criteria for entitlement 
to service connection have been met.
Migraines

The Board finds that the evidence supports a grant of an 
initial 30 percent evaluation for migraine headaches.  With 
respect to the frequency of the Veteran's migraines, the 
medical evidence indicates and the Veteran has credibly 
reported that he has incapacitating headaches on a weekly 
basis.  With respect to the severity of the migraines, the 
Veteran has stated that once he starts experiencing a 
headache, he has to stop everything and lie down.  He has 
reported phono/photophobia as well as nausea in association 
with his headaches.  According to the Veteran, the duration 
of his headaches ranges from a few to several hours.  
Therefore, in light of the above, the Board finds that the 
Veteran's migraine headaches more nearly approximate the 
criteria for a 30 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  See 38 C.F.R. § 4.7 (2008).  
Accordingly, an initial evaluation of 30 percent for migraine 
headaches is warranted for the entire period since the award 
of service connection. 

The Board further finds that the Veteran's service-connected 
migraine syndrome is not manifested by episodes of headaches 
that are completely prostrating with prolonged attacks 
productive of severe economic inadaptability.  (Emphasis 
added.)  The Board recognizes that the Veteran has stated 
that due to his headaches, he has had take off time from 
work.  In addition, the Veteran went to the emergency room in 
February 2005 for treatment of a migraine.  Nevertheless, the 
Veteran has still been able to maintain full-time employment.  
The overall disability picture is not consistent with the 
criteria for the next highest rating of 50 percent under 
Diagnostic Code 8100.

In light of the above, the Board finds that entitlement to a 
30 percent evaluation for migraine headaches, but no more 
than 30 percent, is warranted.  In making this  
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of positive evidence with the negative 
evidence to otherwise warrant an even higher rating than 30 
percent for migraines, so the doctrine of reasonable doubt 
does not apply to this aspect of the  Veteran's appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

ORDER

Service connection for impotency (erectile dysfunction) is 
granted.

An initial rating of 30 percent for service-connected 
migraine headaches, but no more than 30 percent, is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.


REMAND

In May 2003, the Veteran filed a claim for service connection 
for a left knee condition.  In an October 2003 rating 
decision, the RO granted service connection for bursitis, 
left knee, evaluating it as zero percent disabling.  In an 
April 2004 correspondence, the Veteran stated that he wanted 
to "reopen" his left knee claim because he was experiencing 
pain.  Following a review of the procedural history of this 
issue and the veteran's statements, along with the date that 
the document in question was received, the Board construes 
the April 2004 correspondence as a timely NOD with the 
October 2003 RO determination.  38 C.F.R. § 20.201 (2008).  
The RO has not yet issued a statement of the case (SOC) with 
respect to this issue.  Accordingly, the RO must provide the 
Veteran an SOC, and afford him an opportunity to perfect an 
appeal of this issue thereafter by filing a timely 
substantive appeal.  See Manlincon, 12 Vet. App. at 240-41.

The Board also finds that additional development is warranted 
to address the merits of the Veteran's claim for service 
connection for a neurological or other disability or 
disabilities manifested by muscle and joint aches; 
gastrointestinal (GI) disorder; memory loss; chronic fatigue; 
weight loss; sleep disturbance; and bilateral hand condition, 
to include as due to claimed in-service uranium exposure or 
secondary to service-connected depression..  38 C.F.R. § 19.9 
(2008).  

The service treatment records establish that the Veteran was 
treated for repeated complaints of diarrhea, abdominal pain, 
weight loss, sleep disturbance, hand pain, and decreased grip 
strength during service.  

The claims file contains treatment records from Boise VAMC 
from June 2003 to November 2006.  These records indicate that 
the Veteran complained of general weakness, decreased grip 
strength, fatigue, muscle and joint pain, chronic diarrhea, 
memory loss, weight loss, and sleep disturbance.  

These records also indicate that the Veteran has been 
evaluated for an undiagnosed neurologic condition.  A March 
2003 brain MRI and nerve conduction velocity testing 
performed in April 2003 were within normal limits.

The February 2004 VA examiner's assessment included a 
"possible undiagnosed neurodegenerative condition."  The 
examiner indicated that he had consulted with the Veteran's 
treating physician, Dr. D.A.H. (initials used to protect 
privacy), who felt that EMG/NCV testing "would be 
reasonable" in addition to an expert neurology consultation.

A February 2004 treatment record from Dr. D.A.H. contains a 
diagnosis of generalized muscle weakness.  The record 
contains the following notation: "? Mitochondrial myopathy 
(w/ migraine, ? h/o seizure); ? primary myopathy; ? 
neuropathy.  Most likely psychogenic given severe underlying 
psych[iatric] disorder, lack of any objective finding on 
neuro[logical] exam, MRI, Nerve Conduction Studies or labs."

A June 2004 colonoscopy was normal.

An October 2004 record from Dr. D.A.H. contains the following 
assessment: "While many features still suggest functional 
symptoms, the clonus is concerning for UMN lesion.  Given 
previous normal brain MRI, need to check cervical spine for 
myelopathic lesion, and consider CSF analysis.  Normal EMG in 
past makes ALS unlikely."  

An October 2004 cervical spine MRI was unremarkable.

An April 2005 electromyography was within normal limits.  

A September 2005 record from Dr. D.A.H. indicates that the 
Veteran's complaints of weakness were related to his service-
connected depression.  The doctor stated that "there is 
little evidence for a progressive neuromuscular degenerative 
disease (although possible cardiomyopathy concerning)."  A 
few days later the doctor wrote a letter that included the 
following opinion:

I first saw [the Veteran] for a complete history 
and physical examination on January 27, 2004, and 
have evaluated [him] in clinic on six different 
occasions since that time.  [The Veteran's] active 
medical problems include depression/anxiety, 
migraine headache disorder, possible 
cardiomyopathy, generalized weakness of uncertain 
etiology, and dyspepsia/reflux type.  While we have 
been unable to make a definite diagnosis to explain 
[the Veteran's] generalized weakness, I feel it is 
more likely than not related to [his] current 
service-connected disability.

The Veteran submitted to a January 2006 VA psychiatric 
examination.  The examiner gave the following opinion: "[The 
Veteran's] military records clearly indicate non-specific 
symptoms of depression and anxiety (sleep and appetite 
problems) related to the ordinary demands of family and 
military service before his tour in Kosovo."

The Board finds that another VA medical opinion is necessary.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  As there is medical evidence 
of a GI symptomatology, memory loss, chronic fatigue, weight 
loss, sleep disturbance, and bilateral hand impairment, to 
include decreased grip strength during service and over the 
years since the Veteran's separation from active duty, along 
with a current assessment of essentially a nonspecific 
neurological condition, the Board finds that a VA 
neurological examination (and other specialty examinations if 
indicated) that includes an opinion addressing the contended 
causal relationships is warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  An opinion is also warranted addressing the 
question of whether the Veteran has a disability or 
disabilities manifested by muscle and joint pain, GI 
symptoms, memory loss, chronic fatigue, weight loss, sleep 
disturbance, and bilateral hand impairment, to include 
decreased grip strength, was caused or aggravated by his 
service-connected depression.  38 C.F.R. § 3.310; Allen, 
supra; 71 Fed. Reg. 52744 (2006).

It is apparent that there are additional post-service medical 
records that have not been obtained that are relevant to this 
appeal.  See August 2003 correspondence; November 2003 
correspondence; April 2004 correspondence.  VA's duty to 
assist includes making reasonable efforts to obtain service 
and relevant post- service medical records.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1)(2) (2008).  Consequently, 
on remand, the RO/AMC should attempt to obtain all post-
service relevant medical records identified by the Veteran.  

As the Board is remanding the issue for evidentiary 
development, the RO/AMC should also take steps to fulfill 
VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA) to notify and assist the Veteran with respect to his 
claim.  The Veteran claims that he has multiple symptoms or 
disabilities secondary to either uranium exposure or his 
service-connected depression.  Secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder). Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that the RO 
failed to apprise the Veteran of the type of evidence 
required to substantiate his secondary service connection 
claim.
Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must notify the Veteran and 
his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2. Obtain and associate with the claims 
file VA medical records for the Veteran 
from VAMC Buffalo, from May 2000, and from 
VAMC Boise, from December 2006.

3. Once signed releases are received from 
the Veteran, obtain outstanding private 
treatment records from Dr. Latiff in 
Watertown, New York; Samaritan Hospital in 
Watertown, New York; Guitrey Clinic in Ft. 
Drum, New York; and Conner Troop Medical 
Clinic in Ft. Drum, New York.  A copy of 
any negative response(s) should be 
included in the claims file.

4. Provide the Veteran with a VA 
neurological examination (and any other 
specialty examinations that are indicated) 
to determine the nature and approximate 
onset date and/or etiology of any 
neurological disability that is currently 
present.  The evaluation or other 
examinations or tests deemed necessary 
should also determine if the Veteran has a 
disability or disabilities manifested by 
muscle and joint pain, GI symptoms, memory 
loss, chronic fatigue, weight loss, sleep 
disturbance, or bilateral hand impairment, 
to include decreased grip strength.  The 
claims file and a copy of this remand must 
be provided to the examiner for study and 
it should state in the report of any 
examination that they have been reviewed 
by the examiner.

Following a review of the relevant 
evidence in the claims file and a copy of 
this remand, obtaining a history from the 
Veteran, the clinical examination and any 
tests that are deemed necessary, to 
include nerve conduction velocity testing 
and electromyography, the examiner is 
requested to answer the following 
questions:

(a) Is it at least as likely as not (i.e., 
a 50 percent or greater degree of 
probability) that any neurological 
disability that is currently present, 
manifested by symptoms such muscle and 
joint aches, GI disorder, memory loss, 
chronic fatigue, weight loss, sleep 
disturbance, and/or a bilateral hand 
impairment, to include decreased grip 
strength, began during service or is 
etiologically related to any incident of 
active service. 

(b) Is it at least as likely as not (i.e., 
50 percent or greater a degree of 
probability) that the veteran has any 
other chronic disability or disabilities 
manifested by muscle and joint pain, 
gastrointestinal symptoms, memory loss, 
chronic fatigue, weight loss, sleep 
disturbance, and/or a bilateral hand 
impairment, to include decreased grip 
strength, which began during any of the 
Veteran's periods of active duty or is 
etiologically related to any incident of 
active service. 

(c) Is it at least as likely as not (i.e., 
50 percent or greater a degree of 
probability) that the Veteran's service-
connected depression caused or aggravated 
any neurological disability manifested by 
such symptoms as muscle and joint pain, 
gastrointestinal symptoms, memory loss, 
chronic fatigue, weight loss, sleep 
disturbance, and/or a bilateral hand 
impairment, to include decreased grip 
strength, that is currently present?

(d) Is it at least as likely as not (i.e., 
50 percent or greater a degree of 
probability) that the Veteran's service-
connected depression caused or aggravated 
any disability or disabilities manifested 
by muscle and joint pain, gastrointestinal 
symptoms, memory loss, chronic fatigue, 
weight loss, sleep disturbance, and/or a 
bilateral hand impairment, to include 
decreased grip strength, that may be 
present.

(e) While in-service uranium exposure is 
not confirmed by the record, the examiner 
should also state, to the extent that is 
possible, whether it is at least as likely 
as not (i.e., 50 percent or greater a 
degree of probability) that the veteran 
has any symptoms or disabilities that 
would be causally linked to such exposure. 

If the examiner must resort to speculation 
to answer any of the above questions, he 
or she should so indicate.

The examiner should state if any other 
examination is warranted, to include a 
psychiatric examination.

It should be noted that the Veteran was 
not stationed in Southwest Asia and, 
therefore, the presumption for service 
connection claims based on an undiagnosed 
illness (see 38 C.F.R. § 3.317) is not 
applicable.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a neurological 
disability manifested by such symptoms as 
muscle and joint pain, gastrointestinal 
symptoms, memory loss, chronic fatigue, 
weight loss, sleep disturbance, and/or a 
bilateral hand impairment, to include loss 
of grip strength; or any other disease or 
disability manifested by such symptoms was 
aggravated by the Veteran's depression, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected disability (ies) 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is also requested to provide 
a rationale for any opinion provided.

5. If further development is required, to 
include additional examinations as 
determined by the neurologist, the RO/AMC 
should take appropriate action before 
readjudication. 

6. The RO/AMC should readjudicate the 
claim for entitlement to service 
connection for a disability or 
disabilities (including a neurological 
disorder) manifested by muscle and joint 
aches; GI symptoms; memory loss; chronic 
fatigue; weight loss; sleep disturbance; 
and bilateral hand condition, to include 
decreased grip strength.  If any benefit 
sought remains denied, the RO/AMC should 
prepare an SSOC and send it to the Veteran 
and his representative.  An appropriate 
period of time to respond should also be 
provided. 

7. The RO should issue a SOC to the 
Veteran and his representative addressing 
the issue of entitlement to an initial or 
staged compensable rating for bursitis, 
left knee.  The Veteran also must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).

The case should then be returned to the 
Board for further appellate consideration, 
only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


